ACCEPTED
                                                                                                              04-13-00558-CV
                                                                                                  FOURTH COURT OF APPEALS
                                                                                                       SAN ANTONIO, TEXAS
                              Z1\~.,lPIRINI          AND CASTILLO                                       9/16/2015 10:38:12 AM
                                                                                                               KEITH HOTTLE
                                                                                                                       CLERK
                                 ATTORNEYS-AT~LA\iV
                                             1407 Washington Street
                                              Laredo, Texas 78040
                                                                                           FILED IN
Carlos M. Zaffirini Sr.                                                                              956n24-8355
                                                                                    4th COURT OF APPEALS
Guadalupe Castillo                                                                   SAN ANTONIO,    TEXAS
                                                                                                Fax: 9561727-4448
P.O. Box627                                                                         9/16/2015zafflaw@zaflirini.com
                                                                                              10:38:12 AM
Laredo, Texas 78042                            September 16, 2015                       www.lawyers.com/z&claw
                                                                                        KEITH  E. HOTTLE
                                                                                              Clerk

           ViaE-File
           Keith E. Hottle, Clerk
           Fourth Court of Appeals
           Cadena-Reeves Justice Center
           300 Dolorosa, Ste. 3200
          .Snn Anlonio, Texas 78205-3037

                                                 In re: Case No. 114-13-00SSS·CV; Bruington
                                                 Engineering Ltd. Appellant v. Pcdcrnal Energy
                                                 L.L.C., Schlumberger Technology Corporation,
                                                 Schlumberger Services, Inc. and Schlumberger
                                                 Limited

           Dear Mr. Hottle:

                  Enclosed please find the "Express Fee" of $25.00 dollars as requested to forward
          the case file to the Supreme Court ofTexcs, as per your letter of September 15, 2015. in
          connection with the above referenced case.

                     As per my phone conversation this morning with your Deputy Clerk, Elizabelh
          Montoyn, this teller is to be filed electronically as an Exhibit so the funds can be submitted
          electronically.

                 Thank you for your attention to this matter. If you have any questions and or
          concerns in reference to this matter. please feel free to contact the office.



                                                     d!f~/..---'~
                                                         fu.abella H. Delgado
                                                         Paralegal to Carlos M. Zaffirini, Sr.


          xc:
          Sean Michael Reagan: Ilia Facsimile OJ 3)784-0338
          Michael G. Terry: Vici Facsimile (3611866-8039
          Ewing E. Sikes, III: Via Facsimile :(9561542-4370
          Brian Miller: Via Facsimile: (3611884-7161
                                                        I